CONSULTING AGREEMENT This Consulting Agreement (the "Agreement") is entered into as of this 10th day of January, 2011 (the "Effective Date"), by and between Parallax Diagnostics, Inc. a Nevada corporation with offices at 1327 Ocean Avenue suite M, Santa Monica, California 90401 (or the "Company") and Dr. David Starke, an individual at 38 Miller Avenue #120 Mill Valley, California ("Consultant") (together the "Parties"). WHEREAS, Consultant possesses certain skills and expertise; WHEREAS, Company wishes to retain the services of Consultant on the terms and conditions set forth below, and WHEREAS, Consultant is willing to provide services to the Company, on the terms and conditions set forth below, NOW, THEREFORE, the parties agree as follows: 1.
